THE COURT. —
In this matter claimants and respondents are or were employees of petitioner. Upon the 16th day of October, 1939, a picket line was established around the premises of petitioner, and claimants herein refused to cross such line and have since that date continued in their refusal to enter the premises of Gantner & Mattern Company.
These claimants, as unemployed workers, filed with the California Employment Commission claims for benefits under the California Unemployment Insurance Act. (Stats. 1935, chap. 352, as amended.) After a hearing thereon a finding was made, directing payment of such benefits to claimants, and thereafter application was made to this court by the employer for a writ of mandate to test the legality of the acts of the commission and an alternative writ was issued and a temporary stay ordered as to the payment of these claimants.
A request has been made to set aside this temporary restraining order. In view of the finding of the California Employment Commission that such employees are entitled to temporary benefits, this court, out of respect to such order and in the exercise of its discretion, believes that such restraining order should be set aside. This action, however, is not to be construed as a precedent in any similar cause which may come before us. We reserve the right, upon proper showing in this cause, to reimpose a restraining order if it appears proper or if the cause is unnecessarily or unreasonably delayed in its presentation upon its merits.
The temporary restraining order heretofore entered is hereby set aside.